NOT DESIGNATED FOR PUBLICATION

                                              No. 123,009

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                 v.
                                          TITO N. KYANDO,
                                             Appellant.


                                   MEMORANDUM OPINION

        Appeal from Sedgwick District Court; ROBERT J. FLEMING, judge pro tem. Opinion filed January
14, 2022. Affirmed.


        Debra J. Wilson, of Capital Appeals and Conflicts Office, for appellant.


        Matt J. Maloney, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before WARNER, P.J., MALONE and BUSER, JJ.


        BUSER, J.: Tito N. Kyando was convicted by a jury of two counts of involuntary
manslaughter. He raises four issues on appeal. First, he contends the district court erred
when it did not allow him to cross-examine a witness for bias. Second, he claims error
because his requested jury instruction on proximate cause was not provided to the jury.
Third, Kyando asserts that cumulative error deprived him of a fair trial. Finally, he argues
that there was insufficient evidence to support the jury's verdicts. Upon our review, we
find no reversible error. Accordingly, we affirm.




                                                    1
                        FACTUAL AND PROCEDURAL BACKGROUND

       On the afternoon of September 4, 2018, police officers and firefighters from the
Wichita Police Department and Wichita Fire Department responded to the scene of a
vehicular collision at an intersection in Wichita. The collision occurred when a Chevrolet
Trailblazer driven by Kyando struck the passenger's side of a Ford Fiesta driven by Uriel
Salabao with Miyah Latney in the passenger's seat.


       Prior to the collision, at about 2:05 p.m., Kyando, who worked as a semi-trailer-
truck driver, went to his vehicle and discovered that the cooling unit in the trailer had
stopped operating. This concerned Kyando because the trailer unit was full of refrigerated
goods, which could spoil without proper cooling. Since he needed fuel to restart the
cooling unit, Kyando borrowed his girlfriend's Trailblazer and drove towards a gas
station.


       Just before 2:30 p.m., Kyando drove eastbound on 31st Street approaching the
Turnpike Drive intersection. Of note, a short distance to the west of the intersection is a
bridge overpass which creates a hill that obstructs the view for eastbound motorists
travelling towards the intersection. As Kyando drove on 31st Street, he saw three vehicles
in the westbound lane turning left at the intersection with Turnpike Drive. The road
conditions were normal and dry. For vehicles that traveled westbound, the stoplight at the
intersection was equipped with a green arrow, which gave the vehicles in the turn lane the
right of way, and a green light, which indicated that cars in the turn lane should yield to
oncoming traffic.


       Kyando told Officer Rebekah Jabara he had the green light as he approached the
intersection, but the three oncoming vehicles turned in front of him, making their turns
one after another. As recorded on the officer's body camera, Kyando told Officer Jabara
that as he approached the intersection he saw the first vehicle make the left-hand turn.

                                              2
Upon seeing the second vehicle make the left-hand turn he said, "[O]h shit!" or words to
that effect. When the third vehicle, driven by Salabao, entered the intersection he was
concerned that a collision was inevitable. According to Kyando, as he drove closer to the
intersection, he tried to brake, but his foot slipped from the brake pedal and pressed on
the gas pedal. He then collided with the last of the three oncoming vehicles driven by
Salabao, striking it on the passenger's side. Both Salabao and Latney suffered blunt force
injuries in the collision which resulted in their deaths.


       Lieutenant Marc Haneberg of the fire department contacted Kyando at the scene.
Lieutenant Haneberg saw Kyando bleeding from his head and thought he appeared a bit
disoriented but cogent. Kyando was transported by ambulance to the hospital.


       Sergeant James Bray conducted the police department's investigation of the
collision. Since 2008 the officer was a member of the police department's critical accident
team with the responsibility for gathering evidence at the scene and conducting accident
reconstructions. From 2015 to 2018, Sergeant Bray was assigned as a detective to the
accident follow-up unit which investigated major vehicular accidents involving serious
injuries or deaths.


       Sergeant Bray interviewed Kyando at the hospital after he was released. Kyando
informed the officer that he was a commercial truck driver who was familiar with the
rules of the road. Kyando told Sergeant Bray "he was going 35 to 40 miles an hour, very
insistent on that, that he was only going 35 to 40 miles an hour, the same speed as regular
traffic." Kyando admitted to being in a hurry so he could return the Trailblazer to his
girlfriend. According to Kyando, he was in a hurry because he needed to obtain the gas
can and return the Trailblazer by 2:30 p.m. so his girlfriend could go to work. Of note,
the police dispatcher received a call regarding the collision at 2:25 p.m.




                                               3
       Sergeant Bray, an accredited accident reconstruction expert, told Kyando that, in
his opinion, the damage to the vehicles indicated that the Trailblazer was traveling more
than 40 miles per hour—the speed limit on 31st Street—at impact. Even so, Kyando
insisted that he drove the speed limit. At trial, Sergeant Bray testified that "based on the
damage to the Ford Fiesta and [Kyando's] car and how far the cars traveled after
impact . . . . When we walked up there we knew it was not a 40-mile-an-hour crash."


       Both vehicles involved in the collision were manufactured with event data
recorders. These devices record technical data regarding the vehicle's operation shortly
before, during, and after a collision. Informally, such devices are analogous to "black
box" devices installed in airplanes. Sergeant Bray, who had training in the devices,
downloaded the event data recorder information from both vehicles and conducted a
reenactment to replicate what the drivers would have been able to observe shortly before
the collision.


       The event data recorders revealed the speed at which both drivers operated their
vehicles approximately five seconds before the crash:


  Seconds Before Accident             Kyando's Speed                  Salabao's Speed
                 5                   87 miles per hour                7 miles per hour
                 4                   88 miles per hour                6 miles per hour
                 3                   88 miles per hour                7 miles per hour
                 2                   88 miles per hour               10 miles per hour
                 1                   80 miles per hour               13 miles per hour
       Time of Impact                68 miles per hour               16 miles per hour


       About 5 seconds prior to impact the event data recorder indicated the Trailblazer
was operating at 94 percent throttle which was consistent with a fairly strong push on the
accelerator. At 4 seconds before impact the Trailblazer was traveling at 88 miles per hour
                                              4
with a 63 percent throttle, consistent with Kyando lessening the pressure on the
accelerator. Approximately 3 seconds prior to impact, the Trailblazer continued traveling
at 88 miles per hour but with zero percent throttle indicating that Kyando's foot was off
the accelerator. About 2 seconds prior to impact, the Trailblazer continued traveling at 88
miles per hour with 28 percent throttle indicating force was, once again, being applied to
the accelerator. About 1 second prior to impact, the event recorder indicated that while
the Trailblazer was slowing down from 80 to 68 miles per hour, Kyando's foot was off
the accelerator and the brakes were applied.


       Numerous photographs and videos were admitted in evidence at trial. These
photographs depicted the area surrounding the site of the collision and the probable views
that Kyando and Salabao had upon their approach to the intersection. In a recreation of
the collision, Sergeant Bray correlated the photographs with the event data recorder
readings to show the respective views of both drivers in the 5 seconds prior to the
collision. In particular, the recreation showed that when Salabao's Fiesta was about 75
feet from the point of impact, the Trailblazer was about 499 feet from the point of impact.


       At trial, a recording from two external video cameras located at a nearby business,
AAA Towing, was shown to the jury which memorialized in real time the speed of the
approach of Kyando's vehicle as it traveled on 31st Street towards the intersection.
According to Sergeant Bray, the video was consistent with the speed readings from the
event data recorder.


       Kyando was charged with two counts of involuntary manslaughter in violation of
K.S.A. 2018 Supp. 21-5405(a)(1). The State also charged Kyando in the alternative with
two counts of vehicular homicide in violation of K.S.A. 2018 Supp. 21-5406. At the
conclusion of trial, the jury found Kyando guilty of both counts of involuntary
manslaughter. The district court later sentenced Kyando to 36 months of probation, with
underlying concurrent sentences of 32 months' imprisonment.

                                               5
       Kyando timely appeals.


                                   CROSS-EXAMINATION

       Sergeant Bray testified on behalf of the State regarding responding to the scene of
the accident, the data retrieved from the event data recorders, and the opinions he formed
based on that data. During cross-examination, Sergeant Bray testified that law firms
occasionally hired him to do accident reconstruction work in civil lawsuits. After
confirming that Sergeant Bray had been hired by one firm, DeVaughn James, seven or
eight times, Kyando followed with, "I'm presenting to you what's been provided in
evidence as documentation showing that the Law Offices of DeVaughn James represent
the estate of Ms. Salabao." At that point, the State objected to the relevance of the
question.


       In a colloquy at the bench, defense counsel argued that he should be able to cross-
examine Sergeant Bray regarding his work for that law firm because K.S.A. 60-420
allows him to cross-examine a witness about any matter relevant to credibility. The
district court then asked if defense counsel was suggesting that Sergeant Bray's testimony
lacked credibility because he worked for the Salabao family. Defense counsel responded,
"No." The State then informed the district court that Sergeant Bray did not work for the
Salabao family, and the law firm had not retained him in the civil case. Defense counsel
responded, "And I haven't suggested as much. What I'm suggesting is if he's hired by the
law firm that represents the family who is in this courtroom right now whose daughter
died, that goes to bias because his ability to get a conviction here helps that law firm."
The district court sustained the State's objection, finding the question was irrelevant.


       On appeal, Kyando contends the district court erred when it did not allow him to
cross-examine Sergeant Bray regarding his prior work for the DeVaughn James law firm.
He raises both statutory and constitutional claims of error, although he acknowledges that

                                              6
during the trial he only advanced a statutory argument. Regardless, he argues our court
should consider his constitutional claim for the first time on appeal. We will consider
these claims individually.


Statutory Claim of Error

       We begin with our standard of review: "Because a district court may exercise
reasonable control over the scope of cross-examination, appellate courts review the
court's decision to limit cross-examination for an abuse of discretion." State v. Thomas,
307 Kan. 733, 739, 415 P.3d 430 (2018). A judicial action constitutes an abuse of
discretion if (1) it is arbitrary, fanciful, or unreasonable; (2) it is based on an error of law;
or (3) it is based on an error of fact. State v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931
(2018). Kyando claims the district court abused its discretion by making an error of law
in not permitting cross-examination of Sergeant Bray regarding his "potential bias." As
the party asserting the abuse of discretion, Kyando bears the burden to demonstrate such
abuse. Thomas, 307 Kan. at 739.


       K.S.A. 60-420 provides:


               "Subject to K.S.A. 60-421 and 60-422, for the purpose of impairing or supporting
       the credibility of a witness, any party including the party calling the witness may examine
       the witness and introduce extrinsic evidence concerning any conduct by him or her and
       any other matter relevant upon the issues of credibility."


       There are problems with Kyando's claim. At the outset, he has failed to provide a
factual basis to evaluate this claim. The only factual basis presented to the district court
regarding this issue is that Sergeant Bray had been hired by the DeVaughn James law
firm on prior occasions regarding automobile accident cases. While defense counsel
handed Sergeant Bray a document purporting to show that the law firm represented the
estate of Ms. Salabao, there was no proffer of this document to the district court, and we
                                                    7
are unaware of its contents. This is important because "[a] party being limited by the
exclusion of evidence must sufficiently proffer the substance of that evidence to preserve
the issue for appeal." State v. Davis, 312 Kan. 259, Syl. ¶ 6, 474 P.3d 722 (2020).


       Moreover, assuming the law firm did represent the Salabao estate, there was no
showing that the estate had filed a personal injury lawsuit against Kyando because of this
collision or that Sergeant Bray had been hired by the law firm on behalf of the Salabao
family. To the contrary, defense counsel conceded that the law firm had not hired
Sergeant Bray to work on any lawsuit involving the estate. All things considered, Kyando
has not provided a sufficient factual basis to attack Sergeant Bray's credibility.


       Second, Kyando's claim of bias is grounded in speculation. He claims:


       "The potential bias here is based on Sergeant Bray's business relationship with a law firm
       with a financial interest in this litigation. A finding of guilt in the criminal matter would
       serve the firm's interests in the civil litigation. While Sergeant Bray was not involved in
       the particular civil litigation and did not stand to benefit directly from it, he had an
       interest in maintaining his relationship with the law firm." (Emphasis added.)


       But Kyando proffered no evidence that Sergeant Bray had a current business
relationship with the law firm. No information was provided regarding when Sergeant
Bray had previously been hired by the law firm, or whether he currently was working
with the law firm, or whether he even had "an interest in maintaining his relationship
with the law firm." Without any such factual basis we are left with only assumptions and
conjecture.


       Additionally, Kyando does not explain how a finding of guilt in the criminal case
would have affected a civil lawsuit brought by the Salabao estate. The criminal and civil
litigation processes are separate and not interconnected. Failure to support a point with


                                                      8
pertinent authority or show why it is sound despite a lack of supporting authority is akin
to failing to brief the issue. State v. Salary, 309 Kan. 479, 481, 437 P.3d 953 (2019).


       Kyando cites Thomas in support of his argument. In Thomas, a jury convicted the
defendant of one count of aggravated battery with a deadly weapon against a coworker,
Traci Borntrager. During cross-examination, Thomas asked Borntrager whether she had
sued their employer following the fight. The State objected on relevancy grounds, and the
district court sustained the objection. Before the State lodged its objection, however,
Borntrager told the jury she had sued the employer. Outside the presence of the jury, the
State proffered that Borntrager filed a civil claim that had been settled for $5,000. The
computer records confirmed the suit had been dismissed. The district court then ruled the
testimony was not relevant. On appeal, Thomas argued the district court violated her
constitutional right to confront the State's witnesses.


       Our Supreme Court stated that "an ongoing civil lawsuit involving the defendant
and affecting the pecuniary interests of the State's witnesses is relevant impeachment
evidence that may be explored on cross-examination during the criminal trial." 307 Kan.
at 739-40. In Thomas, the civil lawsuit at issue had settled. But the Supreme Court held
that Thomas had not demonstrated how the existence or factual details of the civil lawsuit
could have provided a basis to impeach the victim's testimony and, therefore, the district
court had not abused its discretion. Moreover, our Supreme Court observed:


       "Finally, our review is hampered by the fact that Thomas never made a proffer on the
       record regarding the civil lawsuit. '[A]n appellate court may not speculate as to what may
       have existed at the time of the hearing but rather must consider the evidence of record
       and base its decisions on facts in the record.'" 307 Kan. at 741 (quoting Cross v. Kansas
       Dept. of Revenue, 279 Kan. 501, 513, 110 P.3d 438 [2005]).


       Thomas provides scant support for Kyando's argument. Unlike Thomas, Sergeant
Bray was not a complaining witness against Kyando. As a result, unlike Thomas, wherein
                                                   9
the victim of the aggravated battery ostensibly had a motive to be biased in her testimony
against the defendant, no such motive is apparent here. Lastly, there is one similarity in
the Thomas case and the case on appeal—in both cases the criminal defendant did not
make a sufficient showing that the civil litigation had any effect on the credibility of the
witness in the criminal trial.


       In summary, Kyando's contention is unavailing. He does not advance any
arguments that challenge the accuracy of the work Sergeant Bray performed in this case
which could suggest a bias against Kyando. He asked the district court to speculate as to
the "potential" bias Sergeant Bray might have because the law firm that had previously
hired him in civil lawsuits was retained by the Salabao family. But, as conceded by
Kyando, the law firm had not hired Sergeant Bray to work on the fatality collision, nor
apparently filed any litigation on behalf of the Salabao family. Based on our Supreme
Court's admonition against such speculation, we are persuaded that the district court did
not abuse its discretion when it did not allow Kyando to cross-examine the witness on
this issue. See 307 Kan. at 741.


Constitutional Claim of Error

       Kyando also argues that the district court's limitation of his cross-examination
violated his right to confront witnesses under the Sixth Amendment to the United States
Constitution. As we have noted, Kyando did not raise this issue at trial. Generally,
constitutional grounds for reversal asserted for the first time on appeal are not properly
before the appellate court for review. State v. Daniel, 307 Kan. 428, 430, 410 P.3d 877
(2018). But there are several exceptions to the general rule, including: (1) the newly
asserted theory involves only a question of law arising on proved or admitted facts and is
finally determinative of the case; (2) consideration of the theory is necessary to serve the
ends of justice or to prevent denial of fundamental rights; and (3) the district court was
right for the wrong reason. State v. Johnson, 309 Kan. 992, 995, 441 P.3d 1036 (2019).

                                             10
       Kyando relies on the second exception, arguing that "the constitutional right of
cross-examination is an 'elementary component of judicial fairness.' Adams v. Marshall,
212 Kan. 595, Syl. ¶ 5, 512 P.2d 365 (1973)." The State, however, argues that this court
should not consider Kyando's constitutional claim because he failed to raise this question
to the district court.


       There are two reasons why Kyando's constitutional claim is not properly before us.
First, as we have already explained, Kyando did not provide a meaningful proffer at trial
of his claim of bias. See K.S.A. 60-405. Without this proffer, Kyando's argument cannot
be reviewed on appeal. See State v. Hillard, 313 Kan. 830, 839, 491 P.3d 1223 (2021).
Second, Kansas courts have consistently held that a party may not seek to admit evidence
on one ground at trial and then offer a new (and different) ground for its admissibility on
appeal. See State v. Richmond, 289 Kan. 419, 428, 212 P.3d 165 (2009). This practice
would undermine the requirement that parties present their specific grounds for objection
to the district court.


       In State v. Solis, 305 Kan. 55, 62, 378 P.3d 532 (2016), our Supreme Court
reaffirmed that it did not intend "to deviate from the requirement" of a timely and specific
objection at trial "in order to preserve an evidentiary issue for appellate review." Our
Supreme Court also noted it had "specifically refused to allow the contemporaneous
objection rule to be circumvented by the caselaw exception that is designed to serve the
ends of justice or prevent a denial of a fundamental right." 305 Kan. at 63 (citing State v.
Randolph, 297 Kan. 320, 335, 301 P.3d 300 [2013]).


       Kyando cites no cases in support of the proposition that appellate courts should
consider evidentiary issues relating to cross-examination without requiring those specific
issues to be first presented at trial. This constitutional issue was not preserved for
appellate review, and we decline to consider it.


                                              11
                            JURY INSTRUCTION ON PROXIMATE CAUSE

       Kyando contends the district court erred when it failed to provide the jury with his
proposed instruction on proximate cause. According to Kyando, his "theory of defense
was that he did not cause the deaths of Ms. Salabao and Ms. Latney because the fatal
accident was due to Ms. Salabao's failure to yield the right of way." In response, the State
contends that the subject of proximate cause was adequately addressed in the elements
instructions for the crimes of involuntary manslaughter.


       Our standards of review:


               "When analyzing jury instruction issues, we follow a three-step process:
       '(1) determining whether the appellate court can or should review the issue, i.e., whether
       there is a lack of appellate jurisdiction or a failure to preserve the issue for appeal; (2)
       considering the merits of the claim to determine whether error occurred below; and (3)
       assessing whether the error requires reversal, i.e., whether the error can be deemed
       harmless.'" State v. McLinn, 307 Kan. 307, 317, 409 P.3d 1 (2018).


       At the second step, appellate courts consider whether the instruction was legally
and factually appropriate. McLinn, 307 Kan. at 318. Appellate courts use unlimited
review to determine whether an instruction was legally appropriate. State v. Johnson, 304
Kan. 924, 931, 376 P.3d 70 (2016). Additionally, courts should determine whether there
was sufficient evidence, viewed in the light most favorable to the defendant or the
requesting party, that would have supported the instruction. State v. Williams, 303 Kan.
585, 598-99, 363 P.3d 1101 (2016).




                                                     12
       Before trial, Kyando requested the following instruction:


                 "In order to find Mr. Kyando guilty in Count 1 of Involuntary Manslaughter, the
       State must establish beyond a reasonable doubt that Mr. Kyando's conduct was the
       proximate cause of Uriel Salabao's death.
                 "The 'proximate cause' or legal cause of an injury is that cause which in natural
       and continuous sequence, unbroken by an efficient intervening cause, produces the injury
       and without which the injury would not have occurred, the injury being the natural and
       probable consequence of the wrongful act."


       Kyando also requested the same instruction for the involuntary manslaughter
charge involving Latney, and similar proximate cause instructions for the lesser included
offenses of vehicular homicide. At trial, during the jury instructions conference, Kyando
again requested proximate cause instructions, which the district court denied. As a result,
Kyando preserved this issue for our review.


       During the jury instructions conference, the district judge, in denying Kyando's
requested instructions, stated:


                 "I think you've got [a proximate cause instruction.] If you look at the Instruction
       Number 3 on burden of proof, the test you must use in determining whether the defendant
       is guilty or not guilty is this: If you have a reasonable doubt as to any of the claims
       required to be proved by the State, you should find the defendant not guilty. The[n] when
       you look at the charging instructions it tells the jury specifically what the State must
       prove."


       The elements or charging instruction pertaining to the involuntary manslaughter of
Salabao provided:


                 "In Count 1, the defendant is charged with Involuntary Manslaughter. The
       defendant pleads not guilty.

                                                     13
               "To establish this charge, each of the following claims must be proved:
               1.       The defendant killed Uriel Salabao
               2.       The killing was done recklessly.
               3.       This act occurred on or about the 4th day of September, 2018, in
       Sedgwick County, Kansas.
               "A defendant acts recklessly when the defendant consciously disregards a
       substantial and unjustifiable risk that a result of the defendant's actions will follow. This
       act by defendant disregarding the risk must be a gross deviation from the standard of care
       a reasonable person would use in the same situation."


       The elements or charging instruction pertaining to the involuntary manslaughter of
Latney was identically worded. Defense counsel did not object to the elements
instructions for involuntary manslaughter and vehicular homicide.


       The district court stated that it did not believe the jury needed a separate
instruction regarding proximate cause because the instructions given were clear. The
district court also stated that "to give the [requested] instruction . . . would be confusing,
to say the least." (Emphasis added.)


       To convict Kyando of involuntary manslaughter, the State was required to prove
that he killed Salabao and Latney while acting recklessly. See K.S.A. 2018 Supp. 21-
5405(a)(1). In other words, the State had to prove that Kyando's actions were the
proximate cause of Kyando's death. See State v. Bale, 39 Kan. App. 2d 655, 660, 182
P.3d 1280 (2008) (citing State v. Anderson, 270 Kan. 68, 72, 12 P.3d 883 [2000]. See
State v. Yowell, 184 Kan. 352, 336 P.2d 841 [1959]; State v. Woodman, 12 Kan. App. 2d
110, 113-17, 735 P.2d 1102 [1987]).


       To support his contention that the district court erred in not providing the jury with
his requested proximate cause instruction, Kyando relies on State v. Chastain, 265 Kan.
16, 960 P.2d 756 (1998), and State v. Collins, 36 Kan. App. 2d 367, 138 P.3d 793 (2006).

                                                    14
       In Chastain, the State charged Chastain with involuntary manslaughter based on
an automobile collision which resulted in the death of Robert Glenn. As summarized by
our Supreme Court: "At trial, the defendant argued that Glenn caused his own death by
proceeding into the intersection without stopping at a stop sign. The State claimed the
defendant was operating his vehicle at a high rate of speed under the influence of alcohol,
causing Glenn's death." 265 Kan. at 17-18. The jury ultimately convicted Chastain of the
lesser included offense of driving while under the influence of alcohol.


       During jury deliberations, the jury asked the district court whether it should
consider the fault of each driver "when interpreting the phrase 'unintentionally killed' in
involuntary manslaughter, K.S.A. 21-3404 [now codified at K.S.A. 2018 Supp. 21-5405],
and vehicular homicide, K.S.A. 21-3405 [now codified at K.S.A. 2018 Supp. 21-5406],
as a lesser included offense of involuntary manslaughter." 265 Kan. at 23. The district
court responded to the jury's question by advising that it should consider Glenn's fault, or
lack thereof, as a circumstance to be considered with all the other evidence to determine
whether Chastain's conduct did or did not directly cause Glenn's death.


       On appeal, the State contended that the district court inaccurately instructed the
jury that contributory negligence was a defense. Our Supreme Court agreed with the
district court's response to the jury's question. Citing State v. Betts, 214 Kan. 271, 278,
519 P.2d 655 (1974), our Supreme Court explained that, while contributory negligence is
not a defense to involuntary manslaughter, a jury could acquit a defendant of involuntary
manslaughter if "it found that the victim's conduct was the sole cause of the death and
that the defendant's drinking had nothing to do with it." (Emphasis added.) 265 Kan. at
24. Our Supreme Court also reaffirmed that both involuntary manslaughter and vehicular
homicide require that the defendant's conduct was the proximate cause of the victim's
death. 265 Kan. at 24-25.




                                              15
       In Collins, the defendant and a passenger left a bar around 2 a.m. in his pickup
truck. He followed behind a motorcycle driven by his friend, Jesse Winsky, with Robyn
Curtis also riding on the motorcycle. Winsky drove out of sight, so Collins sped up to
catch up to him. Unbeknownst to Collins, while Winsky was out of sight, he parked the
motorcycle in the middle of the road and went to urinate nearby while Collins remained
seated on the motorcycle. By the time Collins saw the motorcycle, he tried to stop but hit
the vehicle, killing Curtis. Collins was charged with involuntary manslaughter while
driving under the influence of alcohol, but the jury convicted him of the lesser included
offense of driving under the influence of alcohol.


       On appeal, the State challenged the following portions of the jury instruction:


                 "'3. That the death of Robyn Curtis occurred on the 17th day of August, 2003, as
       a proximate result of the operation of a vehicle by Brian Collins while under the
       influence of alcohol;
                 "'4. That the proximate cause or legal cause of death of Robyn Curtis is that
       cause which in natural continuous sequence, unbroken by an intervening cause, produces
       the injury and without which the injury would not have occurred, the injury being the
       natural and probable consequence or result of the defendant's act . . . .'" 36 Kan. App. 2d
       at 368.


       The State argued that the proximate cause instruction changed the elements of the
crime. 36 Kan. App. 2d at 368. After discussing our court's ruling in State v. Creamer, 26
Kan. App. 2d 914, 996 P.2d 339 (2000), and our Supreme Court's rulings in Chastain,
our court concluded that the district court did not err in instructing the jury on proximate
cause. 36 Kan. App. 2d at 369-72. However, our court criticized the particular proximate
cause instruction given by the district court:


                 "Nevertheless, the manner in which the court instructed the jury on proximate
       cause was confusing. Instead of adding paragraphs 3 and 4 to the elements instruction,


                                                    16
       the trial court should have instructed the jury: 'The fault or lack of fault of Robyn Curtis
       is a circumstance to be considered along with all the other evidence to determine whether
       the defendant's conduct was or was not the direct cause of Robyn Curtis' death.' See
       Chastain, 265 Kan. at 25, 960 P.2d 756. Given the evidence of Curtis' fault and
       consistent with Chastain, such an instruction would have been warranted in this case. In a
       case without this evidence, however, the trial court should use PIK Crim.3d 56.06-A,
       without any modification, to instruct the jury on the crime of involuntary manslaughter
       while driving under the influence of alcohol or drugs." 36 Kan. App. 2d at 372.


       Herein lies the first problem with Kyando's argument: The proximate cause
instructions Kyando requested were identical to the instruction given in Collins that our
court criticized as being confusing. See 36 Kan. App. 2d at 368, 372. Similarly, the
district court here described Kyando's requested proximate cause instructions as
"confusing, to say the least."


       Kyando asserts that the "requested instruction[s], while not in the form preferred
by the Collins Court, is the instruction approved in Collins, and therefore legally
appropriate." The State disagrees, citing our court's ruling in Bale.


       In Bale, a jury convicted Bale of involuntary manslaughter while driving under the
influence of alcohol after she inadvertently backed a vehicle over her 11-year-old son,
Shawn Casey. She appealed her conviction, arguing "the district court erred in failing to
instruct the jury that in order to find her guilty of involuntary manslaughter, the State
must establish that her conduct was the proximate cause of Casey's death and that Casey's
conduct was not an intervening cause." 39 Kan. App. 2d at 659.


       Our court found that Bale's arguments addressed both proximate cause and
intervening cause and discussed the concepts separately. As for Bale's arguments for
proximate cause, this court reaffirmed that the defendant's actions must be the proximate
cause of the victim's death:

                                                    17
       "This concept is adequately expressed in an instruction which provides that 'the State is
       required to prove that the defendant unintentionally killed the victim.' State v. Chastain,
       265 Kan. 16, 25, 960 P.2d 756 (1998); see PIK Crim.3d 56.06-A. Bale's jury was
       instructed that one of the elements of the crime was '[t]hat [Bale] unintentionally killed
       Shawn Casey.' As stated in State v. Scott, 285 Kan. 366, 371, 171 P.3d 639 (2007):
               '"Killing" connotes specific, proximate causation-not merely a peaceful,
               natural death. We note that Black's Law Dictionary recognizes the word's
               necessary implication; "kill" means "to end life; to cause physical death."
               (Emphasis added.) Black's Law Dictionary 886 (8th ed. 2004).'"
       Bale, 39 Kan. App. 2d at 660. (Emphasis added.)


       Our court concluded: "The requirement of proximate cause was adequately
expressed in the court's instruction for the elements of the crime. The district court did not
err in failing to give a separate proximate cause instruction." (Emphasis added.) 39 Kan.
App. 2d at 660.


       Of note, the proximate cause instruction proposed by Kyando that we criticized in
Collins is not found in Chastain or Bale. On the other hand, the same elements
instruction given in Bale—which our court found was sufficient to inform the jury about
proximate cause—was submitted to the jury in Kyando's case. In State v. Crabtree, 248
Kan. 33, Syl. ¶ 6, 805 P.2d 1 (1991), our Supreme Court held that "[e]rror cannot be
predicated on the refusal to give specific instructions where those which were given
cover and include the substance of those refused." We are persuaded that the elements
instructions given by the district court adequately expressed the proximate cause
requirement of both involuntary manslaughter and vehicular homicide. See Bale, 39 Kan.
App. 2d at 660.


       There is a second problem with Kyando's argument. Kyando asserts "there was
ample evidence to find that Ms. Salabao failed to yield the right of way, and the failure to
yield the right of way—not Mr. Kyando's speeding—was the proximate cause of the fatal

                                                    18
accident." In support of Kyando's claim of "ample evidence" that Salabao failed to yield
the right of way, which caused the collision, he offers a three-sentence summary of facts:


               "The State offered no evidence to contradict Mr. Kyando's testimony that he had
       the right of way. He testified that he approached and entered the intersection where the
       accident occurred with the green light, and that Ms. Salabao turned left in front of him,
       without a protected turn signal. This meant that she was required, and failed, to yield to
       oncoming traffic."


       Contrary to Kyando's summary (and record citations in support), Kyando did not
testify at trial. There was testimony, however, that he informed police officers that he
entered the intersection with a green light. There was also testimony that the traffic signal
which governed Salabao's approach to the intersection allowed drivers to turn left with
oncoming traffic stopped, or alternatively, turn left when oncoming traffic has a green
light. Given Kyando's testimony, there was evidence that Salabao and the two vehicles
which preceded her into the intersection had a green light upon Kyando's high-speed
approach.


       Kyando never requested a jury instruction on a driver's duty to yield to another
vehicle generally, or under the circumstances shown at trial. The district court provided
no such instruction, and Kyando has not raised this as an issue on appeal. Moreover,
Kyando has not directed us to anywhere in the record where there was testimony that,
under the circumstances established by the trial evidence, Salabao's entering the
intersection was a violation of any Wichita ordinance, state statute, or contrary to a rule
of the road.


       On the other hand, the State presented testimony from Sergeant Bray that Salabao
did not fail to yield the right of way. This issue was first addressed on cross-examination:




                                                   19
       "Q. And is there any reason why, I mean, if Mr. Kyando had a green light and the other
       cars in the intersection they would have had to yield, correct, to the oncoming traffic?
       "A. Say that again.
       "Q. So if the vehicle traveling in Mr. Kyando's direction had a green light and a collision
       or an accident happens in the intersection, that necessarily means the vehicle making the
       turn failed to yield; correct?
                "[THE STATE]: Objection, calls for a legal conclusion.
                "THE COURT: Not only is it a legal conclusion—well, I don't think it is a legal
       conclusion. It is overruled.
       "BY [DEFENSE COUNSEL]:
       "Q. Mr. Bray, you can answer the question.
       "A. So your question is if a car is turning left and gets hit by an oncoming car he must
       have necessarily failed to yield the right of way?
       "Q. No, the question was, if a car coming from the west driving east has a green light at
       an intersection, there is an accident in the intersection, that does necessarily mean a
       vehicle failed to yield to oncoming traffic; correct?
       "A. No, that doesn't. Because that's not the definition of right of way. It is a preference.
       If that's your question, no, it doesn't."


       On redirect examination, Sergeant Bray explained the reason for his testimony that
Salabao did not fail to yield the right of way:


       "BY [THE STATE]:
       "Q. You were asked from—you were asked about if a vehicle turns left into oncoming
       traffic, in other words, traffic that is coming from the opposite direction towards it, is it
       necessarily failing to yield the right of way? Do you recall that series of questions?
       "A. I recall it.
       "Q. And I believe you said that it would not necessarily be a failure to yield right of way.
       What do you mean by that?
       "A. Well, you have to take the whole collision into account[], you know, so, yes, the
       vehicle turns left in front of another vehicle, the vehicle traveling at night, they have no
       headlights on, they could not have seen the oncoming car to turn left in front of. Certainly



                                                     20
       in this case where the speed is so great it is not reasonable, nobody looks that far down
       the road or very, very few people do.
               "[DEFENSE COUNSEL]: Objection, he can't comment on other people.
               "THE COURT: Sustained.
       "BY [THE STATE]:
       "Q. Well, when you drive and you observe oncoming traffic and you're considering
       turning left, is there a normal distance based on the speed limit that you expect a vehicle
       to be within your range of concern?
       "A. In a way people look down the road in terms of time, so people look down the road
       and they see I have a five, eight second gap, they will take that, depending on how wide
       the road is and that sort of thing. So we all know on 40-miles-per-hour road I need about
       this many seconds of a gap in order to complete that turn. Well, cars traveling about the
       speed limit or around that, you know where that gap is, so we don't think in terms of
       distance. We think in terms of seconds, so when you have somebody that's going double
       the speed limit, they are double the distance down, they are completely outside the area
       where most people look down the road, their five-to-eight-second gap."


       In summary, Kyando has not shown the factual predicate for a separate jury
instruction on proximate cause. In Chastain, there was evidence that the victim violated a
stop sign and the jury, during deliberations, sought the trial court's additional instruction
on causation. Here, the jury did not indicate any such equivocation about who caused the
collision and made no request for clarification. In Collins, given the evidence, the
proximate cause question was highly contested, yet our court criticized the wording of the
jury instruction—the same instruction requested by Kyando. Finally, in Bale, our court
found that—as in the case on appeal—"[t]he requirement of proximate cause was
adequately expressed in the court's instruction for the elements of the crime. The district
court did not err in failing to give a separate proximate cause instruction." 39 Kan. App.
2d at 660.


       Here, when instructing the jury on involuntary manslaughter, the district court
followed PIK Crim. 4th 54.180 (2019 Supp.) and also defined recklessly. Similarly, the

                                                   21
district court followed PIK Crim. 4th 54.190 (2019 Supp.) when instructing the jury on
vehicular homicide. Our Supreme Court "'strongly recommend[s] the use of PIK
instructions, which knowledgeable committees develop to bring accuracy, clarity, and
uniformity to instructions.'" State v. Butler, 307 Kan. 831, 847, 416 P.3d 116 (2018).


       In conclusion, we find no error in the district court's rejection of Kyando's
proposed instruction on proximate cause.


       Next, for the sake of a complete analysis, we will consider—assuming the district
court erred in declining to give a separate proximate cause instruction—whether the error
was harmless.


       Preliminarily, we consider our standard of review. Citing State v. Roeder, 300
Kan. 901, 914, 336 P.3d 831 (2014), Kyando asserts the claimed instructional error
denied him his constitutional right to present a defense. Although during trial, defense
counsel in argument and in questioning the State's witnesses presented his theory of
defense that Kyando had the right of way, and Salabao failed to yield to oncoming traffic,
we will evaluate the harmless error question employing the standard of review for a
constitutional error.


       When an error infringes upon a party's federal constitutional right, a court will
declare a constitutional error harmless only where the party benefiting from the error
persuades the court "beyond a reasonable doubt that the error complained of will not or
did not affect the outcome of the trial in light of the entire record, i.e., proves there is no
reasonable possibility that the error affected the verdict." State v. Ward, 292 Kan. 541,
569, 256 P.3d 801 (2011) (citing Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17
L. Ed. 2d 705 [1967]).




                                               22
       The State asserts:


               "Simply stated, Salabao's act of making a left turn from a proper turn lane at a
       low rate of speed was not an intervening act to break the causal chain and relieve
       defendant of criminal responsibility for the victims' deaths. This precise act occurs
       countless times every day on the streets of Sedgwick County, and, by defendant's own
       account, two other vehicles had done the same thing seconds before Salabao turned.
       Salabao's conduct was not the sole cause of the victims' deaths; she simply made what
       would [have] been a safe turn but for defendant's excessive and reckless speeding."


       In our view there is another reason why there is no reasonable possibility that the
claimed instructional error affected the verdict: In closing argument, defense counsel
asked the jury to convict Kyando of both counts of the lesser offense of vehicular
homicide, thus conceding the truth of the first element of that crime—that Kyando caused
the women's deaths. Importantly, the first element of vehicular homicide is identical to
the first element of involuntary manslaughter. In short, by urging the jury to convict
Kyando of the lesser offense, defense counsel conceded the truth of the State's claim that
Kyando proximately caused the women's deaths.


       In his final words to the jury during closing argument defense counsel stated:


       "Again, access to justice in America is a fundamental bedrock principle. People should be
       found guilty of what they did, nothing more, nothing less. For those reasons, I am asking
       you to find Tito Kyando not guilty on two counts of involuntary manslaughter and guilty
       on two counts of vehicular homicide."


       In response, the prosecutor highlighted the ramifications of defense counsel's
admission on the issue of proximate cause:




                                                   23
       "I want to point something out to you. The requirement that [Kyando] killed [Uriel
       Salabao and Miyah Latney] is the same in both charges. You know what that means? All
       that talk about the ladies being at fault doesn't matter.
               "[DEFENSE COUNSEL]: Objection, that's a misstatement of the law.
               "[THE STATE]: Well, if I may extend that because if they were at fault—
               "[DEFENSE COUNSEL]: Is the Judge going to rule on it?
               "THE COURT: I'm going to see where he's going on it. Overruled.
               "[DEFENSE COUNSEL]: Okay, Judge.
               "[THE STATE]: —if they were at fault for involuntary manslaughter then they
       are at fault for vehicular homicide.
               "[DEFENSE COUNSEL]: Did the Court rule on that?
               "THE COURT: I'll sustain the objection.
               "[THE STATE]: Well, the difference between these two charges is [Kyando's]
       conduct, not theirs. There is no difference between these two charges about whether they
       yielded the right of way or not. Yet, the defense would have you say that they are guilty
       of vehicular homicide. That's what they are asking you to do. They want that. They
       welcome that. But we heard all this suggestion that Uriel was the one that caused this
       collision. She's responsible. That's inconsistent with their request to be found guilty of
       vehicular homicide because, if she's responsible, then he didn't commit that crime either."


       Defense counsel's request that the jury convict Kyando of vehicular homicide
rendered harmless any error by the district court in not giving a separate proximate cause
instruction on involuntary manslaughter. In his closing argument, defense counsel
effectively conceded that Kyando proximately caused the women's deaths; he simply
disagreed with the State's allegation that Kyando's conduct was so egregious as to
constitute recklessness as defined in the elements instruction.


                                         CUMULATIVE ERROR

       Kyando contends the cumulative effect of the trial errors requires this court to
reverse the district court's judgment.



                                                     24
       Cumulative trial errors, when considered together, may require reversal of the
defendant's conviction when the totality of the circumstances establish that the defendant
was substantially prejudiced by the errors and denied a fair trial. State v. Hirsh, 310 Kan.
321, 345, 446 P.3d 472 (2019). In assessing the cumulative effect of errors during the
trial, appellate courts examine the errors in the context of the entire record, considering
how the trial judge dealt with the errors as they arose; the nature and number of errors
and their interrelationship, if any; and the overall strength of the evidence. 310 Kan. at
345-46. If any of the errors being aggregated are constitutional in nature, their cumulative
effect must be harmless beyond a reasonable doubt. State v. Robinson, 306 Kan. 1012,
1034, 399 P.3d 194 (2017).


       As discussed earlier, we have not found any trial errors in this case. As a result,
the cumulative error doctrine does not apply. See State v. Lemmie, 311 Kan. 439, 455,
462 P.3d 161 (2020) (When an appellate court finds no errors exist, the cumulative error
doctrine cannot apply.). Moreover, assuming one of the issues raised was in error, this
fact would not trigger imposition of the cumulative error doctrine. See State v. Ballou,
310 Kan. 591, 617, 448 P.3d 479 (2019) (a single error cannot support reversal under the
cumulative error doctrine). This issue is without merit.


                                SUFFICIENCY OF EVIDENCE

       For his final argument on appeal, Kyando argues there was insufficient evidence
to support the jury's verdict. He contends that even though he exceeded the speed limit
while driving, speeding alone does not establish the level of recklessness to prove
involuntary manslaughter. In response, the State highlights the myriad of driving
behaviors that it asserts proves the recklessness of Kyando's conduct; including excessive
speed in a residential area with heavy traffic, failure to keep a proper lookout,
accelerating immediately prior to the collision, and an inability for eastbound motorists to
see the oncoming intersection due to a hill a short distance west of the intersection.

                                             25
               "'When sufficiency of the evidence is challenged in a criminal case, the standard
       of review is whether, after reviewing all the evidence in a light most favorable to the
       prosecution, the appellate court is convinced a rational factfinder could have found the
       defendant guilty beyond a reasonable doubt. Appellate courts do not reweigh evidence,
       resolve evidentiary conflicts, or make witness credibility determinations.'" State v.
       Chandler, 307 Kan. 657, 668, 414 P.3d 713 (2018).


       A verdict may be supported by circumstantial evidence, if such evidence provides
a basis for a reasonable inference by the fact-finder about the fact in issue. Circumstantial
evidence, to be sufficient, need not exclude every other reasonable conclusion. State v.
Logsdon, 304 Kan. 3, 25, 371 P.3d 836 (2016).


       To prove involuntary manslaughter, the State had to show that Kyando recklessly
killed Salabao and Latney. See K.S.A. 2018 Supp. 21-5405(a)(1). "A person acts
'recklessly' or is 'reckless,' when such person consciously disregards a substantial and
unjustifiable risk that circumstances exist or that a result will follow, and such disregard
constitutes a gross deviation from the standard of care which a reasonable person would
exercise in the situation." K.S.A. 2018 Supp. 21-5202(j).


       While Kyando "does not suggest there is a hard and fast rule that speeding alone
can never constitute criminally reckless conduct," he claims "[t]he State has relied solely
on Mr. Kyando's speeding to establish that he acted recklessly." Still, Kyando candidly
concedes that "[i]t is clear that Mr. Kyando failed to anticipate that Ms. Salabao would
attempt to turn left in front of him, when he had the green light. Had he not been
speeding, he may have been able to stop in time, or the damage may have been minor,
rather than catastrophic." (Emphasis added.) We agree.


       Having reviewed all the evidence, as detailed in the Factual and Procedural
Background section in a light most favorable to the State, we are convinced that a rational
fact-finder could have found Kyando guilty beyond a reasonable doubt of two counts of
                                                   26
involuntary manslaughter. Considered together, the following substantial competent
evidence established the recklessness of Kyando's driving:


          • Speeding. In the 5 seconds before impact, Kyando was speeding 80 to 88
             miles per hour in a 40 mile per hour zone in a residential area with traffic.
          • Failure to apply brakes. In the last 5 seconds before impact, while Kyando
             was driving between 68 miles per hour to 88 miles per hour, Kyando did
             not apply the vehicle's brakes until about 1 second before impact. This
             failure is particularly noteworthy given that Kyando said he observed two
             other vehicles enter the intersection before observing Salabao enter the
             intersection, yet he did not appreciably reduce his speed or apply his brakes
             until a moment before impact.
          • Failure to keep a proper lookout. A bridge overpass above the nearby
             turnpike created a hill for eastbound motorists, like Kyando, traveling
             towards the intersection. Despite the slope of the road which significantly
             impaired Kyando's view about 500 feet back of the intersection, Kyando
             continued to drive at an excessive speed upon his approach.
          • Kyando admitted to being in a hurry to obtain a gas can at a gas station and
             return the Trailblazer to his girlfriend by 2:30 p.m. so she could go to work.
             The collision was called into the dispatcher at 2:25 p.m, suggesting that
             Kyando was going to be late.
          • Kyando informed Sergeant Bray that he was a commercial truck driver who
             was familiar with the rules of the road and, thus, he would have training
             and experience in driving safely.


      To support his claim, Kyando relies on State v. Kellum, No. 119,809, 2020 WL
1649934 (Kan. App.) (unpublished opinion), rev. denied 312 Kan. 897 (2020), and State
v. Krovvidi, 274 Kan. 1059, 58 P.3d 687 (2002). But these cases are distinguishable
because they relate to convictions for vehicular homicide, not involuntary manslaughter.
                                            27
Another case cited by Kyando, State v. Jenkins, 272 Kan. 1366, 39 P.3d 47 (2002),
involved a defendant who was convicted of two counts of involuntary manslaughter after
the vehicle he was driving in excess of the speed limit struck the back of a vehicle
stopped at a red light. This case is readily distinguishable because it focused on the fact
that Jenkins, who had numerous prior accidents due to epileptic seizures, had another
seizure immediately prior to the accident. These cases provide no support for Kyando's
argument.


       Having reviewed all the evidence in a light most favorable to the State, we are
convinced that a rational fact-finder could have concluded that Kyando was guilty
beyond a reasonable doubt of two counts of involuntary manslaughter.


       Affirmed.




                                             28